Title: From George Washington to Thomas Proctor, 20 April 1781
From: Washington, George
To: Proctor, Thomas


                        
                            Sir
                            Head Quarters New Windsor 20th April 1781.
                        
                        Your favor of the 9th did not reach me untill the 18th instant—I am sorry to find that the situation of your
                            domestic affairs renders it necessary for you to quit the service—It always gives me pain to part with an Officer, but
                            particularly so with one whose experience and attention has made him useful in his profession.
                        I cannot in justice to you permit you to leave the Army without expressing my approbation of your conduct
                            upon every occasion since you joined me in 1776—and wishing you success in the line of Life which you have now embraced.
                        I have signified my acceptance of your resignation, which bears date the 18th inst. to the Board of War. I am
                            &c.

                    